Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrow (7,510,494).  Regarding claim 1, Morrow discloses a lacrosse ball wherein the outer surface of the ball has a textured surface.  Note column 3, lines 1-10 and Figures 3 and 4.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (7,510,494) in view of Kelly (US 2006/0046879).  Regarding claims 2 and 3, Morrow teaches that the lacrosse ball comprises a textured surface.  Note Figures 3 and 4 and 5 and 6 and column 3 of Morrow disclosing embodiments where the textured surface may instead comprise a plurality of nubs.  Thus, Morrow teaches a suggestion to modify the textured surface of the lacrosse by providing different sized texturing.  However, Morrow lacks the teaching for the textured surface to define a depth as recited.  
Kelly reveals that it is known in the art of sports balls to provide nubs extending from the surface of the sports ball that define a depth between 0.1 to about 0.15 mm.  Note paragraph [0038] defining a typical pebble height about 0.1 to about 0.15 mm.  Given this suggestion, it would have been obvious to one of ordinary skill in the art to form the texturing as taught by Morrow with a depth between 0.1 to 0.15 millimeters in order to provide a typical pebble height for the nubs.  
.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow (7,510,494) in view of Kelly (US 2006/0046879) and Calandro (9,802,082).  Regarding claim 6, the combination of Morrow in view of Kelly teaches a textured surface for a lacrosse ball where the texturing comprises a plurality of raised nubs.  Morrow states that the arrangement of nubs may be uniform but also states that the uniformity of the nubs (32) across the surface can obviously vary.  Note column 3, lines 57 and 58.  However, Morrow lacks the teaching for the pattern to be a random pattern.  Calandro reveals that it is known in the art of sports balls to provide the nubs for the sports ball either in a uniform arrangement or a random configuration.  Note column 3, lines 66 and 67.  Given this alternative suggestion, it would have been obvious to one of ordinary skill in the art to provide the nubs of Morrow in a random pattern in order to provide an alternative arrangement of the nubs on the surface of the ball that is equally well known in the art of sports balls.  
Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (7,510,494) in view of Kennedy (US RE37,468).  Regarding claims 2 and 4, Morrow teaches that the lacrosse ball comprises a textured surface.  Note Figures 3 and 4 and 5 and 6 and column 3 of Morrow disclosing embodiments where the textured surface may instead comprise a plurality of nubs.  Thus, Morrow teaches a suggestion to modify the textured surface of the lacrosse by providing different sized texturing.  However, Morrow lacks the teaching for the textured surface to define a depth as recited.  

Regarding claim 7, note the rejections of claims 2 and 4.  Further, note column 3, lines 53-55 of Morrow stating that the nubs can be uniformly spaced across the surface of the ball.  The uniform spacing defines a pattern as recited.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow (7,510,494) in view of Kennedy (US RE 37,468) and Calandro (9,802,082).  Regarding claim 8, the combination of Morrow in view of Kennedy teaches a textured surface for a lacrosse ball where the texturing comprises a plurality of raised nubs.  Morrow states that the arrangement of nubs may be uniform but also states that the uniformity of the nubs (32) across the surface can obviously vary.  Note column 3, lines 57 and 58.  However, Morrow lacks the teaching for the pattern to be a random pattern.  Calandro reveals that it is known in the art of sports balls to provide the nubs for the sports ball either in a uniform arrangement or a random configuration.  Note column 3, lines 66 and 67.  Given this alternative suggestion, it would have been obvious to one of ordinary skill in the art to provide the nubs of Morrow in a random pattern in order to provide an alternative arrangement of the nubs on the surface of the ball that is equally well known in the art of sports balls.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D923,727. Although the claims at issue are not identical, they are not patentably distinct from each other because the design patent identifies a lacrosse ball having a textured surface.  Attention is directed to MPEP 804(II)(B)(4) setting forth the standard for double patenting rejections between design patent and utility patent applications.  In Thorington, the court affirmed a double patenting rejection of claims for a fluorescent light bulb in a utility patent application in view of a previously issued design patent for the same bulb. In another case, a double patenting rejection of utility claims for a finger ring was affirmed in view of an earlier issued design patent, where the drawing in both the design patent and the utility application illustrated the same article. In re Phelan, 205 F.2d 183, 98 USPQ 156 (CCPA 1953).  Similarly, D923,727 illustrates the same lacrosse ball as that claimed.   
Claims 2, 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D923,727 in view of Kelly (US 2006/0046879).  Regarding claims 2 and 3, D923,727 teaches that the lacrosse ball comprises a textured surface.  However, D923,727 lacks the teaching for the textured surface to define a depth as recited.  
Kelly reveals that it is known in the art of sports balls to provide nubs extending from the surface of the sports ball that define a depth between 0.1 to about 0.15 mm.  Note paragraph [0038] defining a typical pebble height about 0.1 to about 0.15 mm.  Given this suggestion, it would have been obvious to one of ordinary skill in the art to form the texturing as taught by D923,727 with a depth between 0.1 to 0.15 millimeters in order to provide a typical pebble height for the nubs.  

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D923,727 in view of Kelly (US 2006/0046879) and Calandro (9,802,082).  Regarding claim 6, the combination of D923,727 in view of Kelly teaches a textured surface for a lacrosse ball where the texturing comprises a plurality of raised nubs.  However, D923,727 lacks the teaching for the pattern to be a random pattern.  Calandro reveals that it is known in the art of sports balls to provide the nubs for the sports ball either in a uniform arrangement or a random configuration.  Note column 3, lines 66 and 67.  Given this alternative suggestion, it would have been obvious to one of ordinary skill in the art to provide the nubs of D923,727 in a random pattern in order to provide an arrangement of the nubs on the surface of the ball. 
Claims 2, 4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D923,727 in view of Kennedy (US RE37,468).  D923,727 lacks the teaching for the textured surface to define a depth as recited.  
Kennedy reveals that it is known in the art of sports balls to provide nubs extending from the surface of the sports ball that define a depth between 0.25 to about 0.5 mm.  Note column 5, lines 44-48 defining a pebble height of 0.25 to 0.5 mm.  Given this suggestion, it would have been obvious to one of ordinary skill in the art to form the texturing as taught by D923,727 with a depth between 0.25 to 0.5 millimeters in order to provide a typical pebble height for the nubs.  
Regarding claim 7, note the rejections of claims 2 and 4.  Further, D923,727 obviously provides the textured surface in a pattern across the surface of the ball.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D923,727 in view of Kennedy (US RE37,468) and Calandro (9,802,082).  Regarding claim 8, the combination of D923,727 in view of Kennedy teaches a textured surface for a lacrosse ball where the texturing comprises a plurality of raised nubs.  However, the combination lacks the teaching for the pattern to be a random pattern.  Calandro reveals that it is known in the art of sports balls to provide the nubs for the sports ball either in a uniform arrangement or a random configuration.  Note column 3, lines 66 and 67.  Given this alternative suggestion, it would have been obvious to one of ordinary skill in the art to provide the nubs of D923,727 in a random pattern in order to provide an arrangement of the nubs on the surface of the ball.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEVEN B WONG/Primary Examiner, Art Unit 3711